DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 2, “circuit reset” should read --a circuit reset--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al (USP 8,415,993).
	Regarding claim 1, Newman’s Fig. 4 shows a power down detection circuit, comprising:
a reference voltage generating circuit (122), generating a temperature-compensated
reference voltage (the voltage at the bandgap reference output node 146) based on a supply voltage (Vdd);
a generating circuit (126), adjusting the reference voltage to generate a reference voltage
for power down detection (Vref) that is lower than the reference voltage (since 126 is an attenuator);
an internal voltage generating circuit (128), generating a first internal voltage (Vdiv) lower than
the supply voltage (since 128 is a voltage divider); and
a first detection circuit (114), detecting that the first internal voltage is lower than the
reference voltage for power down detection (see title and abstract).
	As to claim 2, Newman’s Fig. 4 clearly shows the power down detection circuit as claimed in claim 1, wherein the reference voltage generating circuit comprises a band gap reference circuit (122).
	As to claim 7, Newman’s Fig. 4 clearly shows the power down detection circuit as claimed in claim 1, wherein the first detection circuit comprises a comparator (114) that compares the first internal voltage (Vdiv) with the reference voltage (Vref) for power down detection.
	As to claim 9, Newman’s Fig. 4 clearly shows a semiconductor storage apparatus (due to flip-flop 112), comprising:
the power down detection circuit as claimed in claim 1; and
an execution component (not shown, but implied), executing a power down operation (Vpor) in response to a detection result of the first detection circuit (via flop-flop 112) of the power down detection circuit.
As to claim 10, Newman’s Fig. 4 clearly shows the semiconductor storage apparatus as claimed in claim 9, wherein the power down operation comprises a circuit reset (Vpor).

Allowable Subject Matter
Claims 3-6, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849